DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa et al. [US 5579148 A, hereafter Nishikawa].
As per Claim 14, Nishikawa in view of Orcutt teaches an optical path adjusting mechanism (See fig. 2), comprising: 
a base 15; 
a frame 16, comprising a first side, a second side, a third side, a fourth side, a first area at which the first and second sides are closest and a second area at which the third and fourth sides are closest; 
an optical element 11, disposed in on the frame; 
a first spring, comprising a first terminal and a second terminal, wherein the first terminal is connected to the first area of the frame, the second terminal is connected to one terminal of the base, and a first plane is disposed between the first terminal and the second terminal (See fig. 2, spring element 13 connection to frame 16); and 
a second spring, comprising a third terminal and a fourth terminal, wherein the third terminal is connected to the second area of the frame, the fourth terminal is connected to another terminal of the base, and a second plane is disposed between the third terminal and the fourth terminal (See fig. 2, Column 5 lines 25-41).
As per Claim 15, Nishikawa teaches the optical path adjusting mechanism of claim 14, wherein the frame and optical element are integratedly manufactured in one-piece (See fig. 2).
As per Claim 17, Nishikawa teaches the optical path adjusting mechanism of claim 14, wherein the optical element comprises a reflecting mirror or a lens (Column 5 lines 25-42).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa as applied in claim 14 above, in view of Terada et al. [US 20100296147 A1, hereafter Terada].
As per Claim 16, Nishikawa teaches the optical path adjusting mechanism of claim 14.
Nishikawa does not explicitly teach wherein the first spring is a sheet metal, and the second spring is a sheet metal.
Terada teaches base material 16 constituting tuning fork vibrator 4, support beams 3 and 5, and supporter 6 of optical reflection device 1 is preferably made of elastic material, such as metal, glass, or ceramic substrate, which have elastic strength, mechanical strength, and high Young's modulus in view of productivity (Para 80).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the metal element in order to improve the elastic strength of the spring.


6.	Claim(s) 1, 2, 4, 5, 9, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa in view of Orcutt et al. [US 20050141070 A1, hereafter Orcutt].
As per Claim 1, Nishikawa teaches an optical path adjusting mechanism 10 (See fig. 2), comprising: 
a rotating base 15, comprising a first corner and a second corner opposite to the first corner (part of frame 15 that are connected to springs 13), wherein a first area is located on the first corner and a second area is located on the second corner (the corners that are connected to 13); 
an optical element 11, disposed in the rotating base; 
a first spring, wherein one terminal of the first spring is connected to the first area of the rotating base; and a second spring, wherein one terminal of the second spring is connected to the second area of the rotating base (See fig. 2, Column 5 lines 25-41, wherein the springs 13).
Nishikawa further disclosed that in addition to the piezoelectric elements, various driving sources, such as an electromagnetic solenoid and static electricity, can be applied, and various springs, such as leaf springs and coil springs, can be used (Column 12 lines 1-11).
Nishikawa does not explicitly teach a coil, disposed around a periphery of the rotating base.
Orcutt teaches one presently used technique to oscillate a device about a first axis is to provide an electromagnetic coil on each side of the mirror and then drive the coils with an alternating signal at the desired sweep frequency to alternately magnetically attract portions of the device on opposite sides of the pivot axis. Electromagnetic coils may also be used to provide the orthogonal movement so as to achieve bi-directional movement (Para 10).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the coil element as claimed in order to provide a desired freedom of movement for the optical element.
As per Claim 2, Nishikawa in view of Orcutt teaches the optical path adjusting mechanism of claim 1, wherein the rotating base and optical element are integratedly manufactured in one-piece (See fig. 2).
As per Claim 4, Nishikawa in view of Orcutt teaches the optical path adjusting mechanism of claim 1, wherein the optical element comprises a reflecting mirror (Column 5 lines 25-42).
As per Claim 5, Nishikawa in view of Orcutt teaches the optical path adjusting mechanism of claim 1.
Orcutt further disclosed wherein the optical element comprises a lens (Para 69).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the lens element in order to transmit the radiation in a desired direction.
As per Claim 9, Nishikawa in view of Orcutt teaches the optical path adjusting mechanism of claim 1, wherein a first plane is disposed between the one terminal of the first spring and another terminal of the first spring, a second plane is disposed between the one terminal of the second spring and another terminal of the second spring, and the first plane of the first spring is not parallel to the second plane of the second spring (See fig. 2).
As per Claim 10, Nishikawa in view of Orcutt teaches the optical path adjusting mechanism of claim 9, wherein the rotating base and optical element are integratedly manufactured in one-piece (See fig. 2).
As per Claim 12, Nishikawa in view of Orcutt teaches the optical path adjusting mechanism of claim 9, wherein the optical element comprises a reflecting mirror (Column 5 lines 25-42).
As per Claim 13, Nishikawa in view of Orcutt teaches the optical path adjusting mechanism of claim 9.
Nishikawa does not explicitly teach wherein the optical element comprises a lens.
Orcutt further disclosed wherein the optical element comprises a lens (Para 69).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the lens element in order to transmit the radiation in a desired direction.

Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa in view of Orcutt as applied in claim 1 above, further in view of Terada.
As per Claims 3 and 11, Nishikawa in view of Orcutt teaches the optical path adjusting mechanism of claim 1.
Nishikawa does not explicitly teach wherein the first spring is a sheet metal, and the second spring is a sheet metal.
Terada teaches base material 16 constituting tuning fork vibrator 4, support beams 3 and 5, and supporter 6 of optical reflection device 1 is preferably made of elastic material, such as metal, glass, or ceramic substrate, which have elastic strength, mechanical strength, and high Young's modulus in view of productivity (Para 80).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the metal element in order to improve the elastic strength of the spring.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11314078. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the above patent are having identical limitations with claims of the instant application as the corresponding claims are shown or mapped on the table below.
.
Instant Application Claims
US Patent # 11314078 Claims
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882